Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 5-6, drawn to a battery.
Group III, claims 13, drawn to a battery.
Group II, claims 7 and 11-12, previously drawn to a battery module remains withdrawn without traverse. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a battery comprising: an electrode laminated body including a positive electrode, a negative electrode, and a separator; and a laminate film exterior material that houses the electrode laminated body and an electrolytic solution, wherein the D90/D10 ratio of an active material for the negative electrode is 1.7 or higher, the porosity of the , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Suzuki (WO 2014034350 - wherein US 2015/0207178 is used as translation) in view of Kwon et al. (US 2013/0266865), and Kousuke et al. (WO 2014/157416). 
Suzuki teaches a battery 100 characterized by comprising: an electrode laminated body, or electrode laminate 60 including a positive electrode, a negative electrode, and a separator (P10); and a laminate film exterior material 90 that houses the electrode laminated body and an electrolytic solution (P10; Fig. 20). 
Suzuki is silent in teaching the D90/D10 ratio of an active material for the negative electrode is 1.7 or higher; however, Kwon, in a similar field of endeavor related to lithium batteries with electrodes, separators and electrolytic solution (P95), teaches negative electrodes typically contain a carbonaceous material and silicon because of its high capacity (P7). Kwon teaches to have a high capacity electrode with silicon, in order to improve by inhibiting volumetric expansion the negative electrode active material of silicon nanoparticles should have D10≥10 nm, D90≤75 nm (P11) and a D90/D10 in a range of 8.5 to 10 (P21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include silicon nanoparticles as the active material in the negative electrode of Suzuki with a D90/D10 above 1.7, or in a range of 8.5 to 10, to have a high capacity electrode with reduced or inhibited volumetric expansion, as taught by Kwon. 
Suzuki is silent in teaching the porosity of the separator is 30% or higher; however, Kousuke, in a similar field of endeavor related to batteries with positive electrode, a negative electrode, an electrolytic solution and a separator (P10), teaches having a separator with a porosity of 40 to 65%. Kousuke teaches this porosity improves cycle characteristics, short 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Amanda Rosenbaum/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729